Citation Nr: 1816755	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-35 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a back disability. 

2. Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	John V. Tucker, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1976 to December 1979.  

This matter is before the Board of Veteran's Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a video conference hearing in September 2017. A transcript of the hearing has been associated with the claims file. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A June 2005 rating decision denied service connection for a back condition. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable appellate period. 

2. The evidence associated with the claims file subsequent to the June 2005 rating decision denying service connection for a back condition is new, not cumulative and redundant of evidence previously of record, and related to an unestablished fact necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1. The June 2005 rating decision is final. 38 U.S.C. §§ 5108, 7104, 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2. New and material evidence sufficient to reopen the claim of service connection for a back condition has been received. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a), (c) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). However, in light of the fully favorable decision to reopen the claim of service connection for a back disability herein, no further discussion of the duty to notify and assist is necessary. The underlying service connection claim needs additional development and is addressed in the remand section below. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See id.  

In this case, new and material evidence sufficient to reopen the claim of service connection for a back disability has been received. The RO denied service connection for a back condition in June 2005, finding no evidence of a relationship to the in-service injury. The Veteran was notified of the decision and his appellate rights in June 2005. The Veteran did not appeal the decision or submit additional evidence within the applicable time period.  Therefore, the June 2005 decision became final. 38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 20.302, 20.1103 (2017). 

The record in June 2005 consisted of service treatment records, private treatment records and statements from the Veteran. The private treatment records show that the Veteran was diagnosed with sciatica and chest pain following a motor vehicle accident in 2003.  The evidence failed to show a relationship between the Veteran's current disability and service. Evidence associated since the rating decision includes VA treatment records, private treatment records, VA examinations and the Veteran's statements and testimony. The Veteran's statements as to symptomology during and after service and private treatment records noting imaging studies of a two level disc herniation and a potential relationship between current symptoms and service are new and material. 

New and material evidence sufficient to reopen the claim of service connection for a back disability has been received. The evidence provided addressed the previous unestablished facts of a relationship to service. It is not redundant. Therefore, reopening of the claim for service connection for a back disability is warranted.

ORDER

The application to reopen the claim for service connection for a back disability is granted. 


REMAND

The Veteran contends he is entitled to service connection for a back disability as a result of an in-service injury. The Board finds that remand is warranted for additional development. 

The Veteran was afforded a VA examination in October 2011. If VA provides an examination that examination and opinion must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The VA examiner noted a diagnosis of scoliosis. The examiner found it was less likely than not that the Veteran's claimed in-service injury, event or illness caused his current back disability. The examiner noted reports of back pain in service that was diagnosed as a sprain, and resolved. The examiner noted documentation of scoliosis on a physical examination, which is not an acceptable diagnostic modality and unreliable even in the most skilled observers. Further it was noted that the Veteran's current MRI findings do not support his claim as bulging discs are just as likely, if not more, completely incidental, and not related to his  previous or present complaints. 

During the September 2017 Board hearing, the Veteran described a traumatic injury to his back that occurred in recruit training, prior to the occasion of treatment noted in the service treatment records.  He also testified regarding injuries sustained in a 2003 motor vehicle accident. 

The Board finds that a supplemental VA examination and opinion is warranted, as the 2011 examiner failed to consider the Veteran's lay statements regarding ongoing symptomology and the private opinions of record and did not have the opportunity to consider the hearing testimony.  Private opinions from the Veteran's treating physicians from August 2011 and September 2011 have been associated with the claims file. The August 2011 private opinion noted that the Veteran has had multiple sclerosis for a number of years and that it appears that the Veteran's lumbar spine problems began in-service. The September 2011 private opinion noted ongoing back problems and that the Veteran's in-service symptoms were typical for disc disease, and a recent MRI confirmed herniated discs at T8-9 and T 10-11. The Board finds a remand is warranted for a supplemental VA examination and opinion. 

Accordingly, the case is REMANDED for the following action:

1. Appropriate attempts should be made to obtain and associate with the claims file any further medical records (private and/or VA) identified and authorized for release by the Veteran, associated with his back disability. All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the development above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's back disability. The claims file must be made available to and reviewed by the examiner. After reviewing the claims file, including all prior opinions provided, and examining the Veteran, the examiner is asked to answer the following questions:
	
a. Identify all current lumbar spine disabilities.

b. If the Veteran has a lumbar spine disability other than scoliosis or manifestations of multiple sclerosis, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current back disability is related to service?

c. If the Veteran has a diagnosis of scoliosis did the Veteran's scoliosis preexist his active service?

d. Is the Veteran's scoliosis considered to be a "defect" or "disease" for VA purposes? In this regard, the examiner should note that a congenital defect is defined as a condition that is more or less stationary in nature and a congenital disease is defined as a condition capable of improving or deteriorating.

e. If the scoliosis is a congenital or developmental defect, is it at least as likely as not (a fifty percent probability or greater) that there was a superimposed disease or injury in-service that resulted in an additional disability of the lumbar spine?

f. If the scoliosis, is a congenital disease, is it at least as likely as not (a fifty percent probability or greater) not aggravated (i.e., permanently worsened beyond its natural progression) during active service?

g. If so, was the increase in disability clearly and unmistakably (obviously, manifestly or undebatable) due to the natural progression of the disease?

h. If the scoliosis is a disease and there is not clear and unmistakable evidence that it did not preexist the Veteran's service, is it at least as likely as not that the disability is related to service? 

Review of the entire claims file is required. The examiner should consider the Veteran's contentions that his symptoms of back pain began during service in basic training after falling and have persisted since. Service treatment records in March 1977 note the Veteran was seen for low back pain after feeling something pop in his back, and examination noted scoliosis to right side and a possible slipped disc, as palpation noted severe para spinal spasms in L-5. See March 22, 1977 STR. Additionally, private opinions from the Veteran's treating physicians from August 2011 and September 2011 has been associated with the claims file and should be addressed in the opinion. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


